Citation Nr: 0837628	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-29 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as a result of exposure to herbicides. 

2.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to herbicides

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and March 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.

In September 2008, the veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
folder.  From the date of the hearing, the record was held 
open for 30 days in order to allow for the submission of 
additional evidence for consideration; however, no additional 
evidence was submitted within that time.

For reasons explained below, the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.





FINDINGS OF FACT

1.  The veteran has not been diagnosed with type II diabetes 
mellitus.

2. Peripheral neuropathy was not shown during service or 
within one year of his discharge from service, and his 
currently diagnosed peripheral neuropathy is chronic in 
nature and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in April 2005 and February 2007 letters, issued 
prior to the respective decisions on appeal, and in an April 
2008 letter, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  In February 2007, April 2007, and 
April 2008 letters, the RO provided notice of the information 
and evidence needed to establish a disability rating and an 
effective date for the disabilities on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private treatment records, and a VA examination report.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying at a hearing 
and providing medical evidence.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and organic diseases of the 
nervous system or diabetes mellitus become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Finally, in some circumstances, a disease associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service, even though there is no evidence of 
that disease during the period of service at issue.  38 
U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2007).  A veteran who served in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 1975 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

In the case of a veteran who served in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, service connection for type II diabetes mellitus and 
acute and subacute peripheral neuropathy (defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset) will be rebuttably presumed 
if such disorder manifests to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).

Diabetes Mellitus

The veteran is claiming service connection for type II 
diabetes mellitus.  Service treatment records are negative 
for a diagnosis of diabetes.  Post service treatment records 
reveal that the veteran had an A1c test of 5.7 in April 2005, 
which is within normal limits.  His fasting glucose was high.  
At a June 2005 VA examination, the VA examiner reviewed the 
available medical evidence of record and determined that it 
was premature to issue a diagnosis of type II diabetes 
mellitus for the veteran at that time.  The examiner noted 
that the veteran's private physician indicated that the 
veteran had abnormal glucose tolerance test, that a 
subsequent test appeared to have been within normal limits 
although the fasting blood sugar was 108, and the normal 
range A1c test.  The examiner also noted that the mildly 
elevated SGPT on May 2005 may signal the presence of some 
liver disease, and with the previous history of heavier 
alcohol intake and current moderate intake, some smoldering 
liver disease may be responsible for the borderline blood 
sugar levels.  Subsequent treatment records likewise fail to 
diagnose diabetes.  The reports do reflect impaired fasting 
glucose.  Finally, at his September 2008 hearing before the 
undersigned, the veteran stated that he has not yet been 
diagnosed with type II diabetes.  

As the veteran has not been diagnosed with diabetes, the 
preponderance of the evidence is against the claim, and 
entitlement to service connection for that condition is 
denied.

Peripheral neuropathy

In the current case, the veteran contends that his peripheral 
neuropathy is related to his military service, to include 
exposure to an herbicide agent during his service in the 
Republic of Vietnam.  After careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for the veteran's peripheral neuropathy is not 
warranted on any basis.

In June 2004, a private physician found that the veteran's 
neurological symptoms were consistent with mild axonal 
polyneuropathy.  In February 2005, another private physician 
diagnosed the veteran with bilateral neuropathy, possibly 
secondary to Agent Orange exposure.  In March 2005, a third 
private physician diagnosed the veteran with peripheral 
neuropathy, possibly due to impaired glucose tolerance, a 
vitamin B12 deficiency, hypothyroidism, or toxic 
neuropathies.  The June 2005 VA examiner noted that it was 
highly unlikely that the mild peripheral neuropathy detected 
on electrodiagnostic studies is due to the mild abnormality 
in the blood glucose levels, in view of the normal A1c.  He 
further noted that peripheral neuropathy is one of the 
occasional effects of using Zocor and this may be enhanced in 
the presence of liver disease.  An August 2005 VA treatment 
record noted that the veteran had been suffering from 
peripheral neuropathy for two years (i.e., since 2003).  In 
an October 2005 VA treatment record, the veteran stated that 
his peripheral neuropathy symptoms began 30 years prior 
(i.e., in 1975), and the examining VA neurologist opined that 
the veteran's mild peripheral neuropathy could be affected by 
alcohol consumption as much as by Agent Orange exposure, in 
addition to the presence of a pre-diabetic condition.  In VA 
progress notes dated in January 2007 and July 2007, the 
veteran's peripheral neuropathy was characterized as chronic.  
In a July 2007 VA treatment record, it was noted that the 
veteran suffered from painful idiopathic sensory neuropathy, 
but that the cause of his neuropathy was not clear.

At his September 2008 video conference hearing, the veteran 
testified that his peripheral neuropathy began two years ago 
(i.e., in 2006).  The veteran went on to testify that he had 
first started having neurological problems in his legs at 
least 10 years ago (i.e., in 1998).  

As an initial matter, the medical evidence of record does not 
show that the veteran's peripheral neuropathy can be 
characterized as acute or subacute (defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset); rather, the veteran's disorder has 
been characterized as chronic.  Chronic peripheral neuropathy 
is not subject to presumptive service connection on the basis 
of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  Accordingly, 
service connection for the veteran's peripheral neuropathy on 
a presumptive basis as a result of herbicide exposure is not 
warranted.

Likewise, there is no competent evidence indicating that the 
veteran suffered from peripheral neuropathy to a degree of 10 
percent within one year following his discharge from service.  
While an October 2005 outpatient treatment report notes the 
veteran reporting that the condition began gradually 30 years 
ago, all other medical evidence and his hearing testimony 
note an onset of the complaints as occurring decades 
following service.  Thus, the Board assigns greater weight to 
the bulk of the evidence noting a recent onset of peripheral 
neuropathy, than to the isolated statement that the condition 
occurred 30 years previously, as such is inconsistent with 
the veteran's own statements to other providers and during 
his hearing.  Accordingly, service connection for the 
veteran's peripheral neuropathy on a presumptive basis as a 
chronic disease is not warranted.

Finally, with regard to service connection on a direct basis, 
the veteran does currently suffer from peripheral neuropathy, 
and it is presumed that he was exposed to herbicides during 
his service in Vietnam.  However, the medical evidence of 
record does not show that his peripheral neuropathy was 
present in service.  Furthermore, there is no competent 
medical evidence of a nexus between the veteran's peripheral 
neuropathy and any incident of his military service (to 
include his exposure to herbicides).  The Board notes that 
the opinions of the February 2005 private physician and the 
October 2005 VA neurologist are too speculative to be 
probative, as both indicate only that it is possible that 
Agent Orange exposure could be a factor in the veteran's 
disability picture.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 
(medical opinions which are speculative or inconclusive in 
nature cannot support a claim).  

Moreover, the Board notes that accordance with section 3 of 
the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, 
the Secretary has entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in the Republic of Vietnam during the Vietnam Era and each 
disease suspected to be associated with such exposure.  
Congress mandated that NAS determine, to the extent possible: 
(1) whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that a presumption of 
service connection is not warranted, he publishes a notice 
of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of the NAS 
reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

In the most recent study NAS concluded that there remains 
inadequate or insufficient evidence of an association between 
exposure to herbicides and chronic persistent peripheral 
neuropathy.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  
Taking account of the available evidence and NAS' analysis, 
the Secretary has found that the credible evidence against an 
association between herbicide exposure and chronic persistent 
peripheral neuropathy outweighs the credible evidence for 
such an association, and he has determined that a positive 
association does not exist.  

The speculative opinions in the record provided no reference 
to scientific studies or other support for the statements.  
The NAS has reviewed multiple scientific studies over the 
years and still finds that the evidence is insufficient to 
establish a relationship between herbicide exposure and 
chronic peripheral neuropathy.  The Board assigns greater 
weight to the findings of the NAS with respect to the 
relationship between herbicide exposure and chronic 
peripheral neuropathy.  

The Board finds, therefore, that the preponderance of the 
competent and probative evidence shows that the veteran's 
peripheral neuropathy was not shown in service and is not 
the result of herbicide exposure, nor is there any other 
basis to establish service connection on a direct basis or 
presumptive basis.  Accordingly, service connection for the 
veteran's peripheral neuropathy is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER


Entitlement to service connection for type II diabetes 
mellitus, to include as a result of exposure to herbicides, 
is denied.

Entitlement to service connection for peripheral neuropathy, 
to include as a result of exposure to herbicides, is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the veteran's 
service connection claims for bilateral hearing loss and 
tinnitus.

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure in service, 
specifically engine room noise while serving in the Coast 
Guard as well as combat noise while serving in Vietnam.  The 
veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of bilateral hearing loss 
or tinnitus, and his July 1972 service separation examination 
does not reflect hearing loss for VA purposes, although it 
does reflect puretone thresholds of 30 decibels at 3000 hertz 
and 25 decibels at 4000 hertz.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  During a February 
2007 audiology consult, the veteran was diagnosed with 
bilateral hearing loss and with tinnitus.  Because the record 
shows that the veteran does currently suffer from bilateral 
hearing loss and tinnitus, and because the veteran claims to 
have experienced in-service noise exposure, the veteran 
should be afforded a VA examination to determine the nature 
and etiology of his bilateral hearing loss and tinnitus.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his hearing 
loss and tinnitus.  After securing any 
necessary authorizations, the RO/AMC 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  

2.  After the above has been completed 
to the extent possible, the RO/AMC 
should schedule the veteran for a VA 
audiological examination to determine 
the nature of any current bilateral 
hearing loss and tinnitus, and to 
provide an opinion as to the possible 
relationship to service.  The claims 
file should be provided to and reviewed 
by the examiner.  

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current bilateral hearing loss and 
tinnitus are related to an incident of 
the veteran's military service, 
including noise exposure on board a 
ship.  

3.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case, and given the opportunity 
to respond thereto.  The case should 
then be returned to the Board for 
further appellate consideration, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


